Title: From George Washington to Major General Robert Howe, 22 July 1780
From: Washington, George
To: Howe, Robert


					
						Dear Sir
						Head Quarters Bergen County 22d July ⟨1780⟩
					
					Upon examining the Return of Military Stores at West Point for the Month of June I find there were only 662 Muskets in the Commissary’s hands—This appears to me most extraordinary as the number of Rank and File of the Massachusetts line amounted on the last of Novemr 1779 to 4569 and on the last of June past to only 1623 which makes a difference of 2946 Men, who must have been discharged—dead—or deserted—but who ought all, except the latter, to have left their Arms behind them—By this state there is a deficiency of 2284 Muskets, which is too serious a matter to be passed over without the fullest investigation—You will therefore be pleased in the first instance to call upon the Deputy Commissary of Military Stores for an exact Return of the number of Arms recd by him from the last of November to the last of June. If he recd them Regimentally, let him specify them in the same manner—If by Brigades—let him distinguish them from each other—You will see by these how far the deliveries into the Store fall short of the number of Men discharged &c: You will then call upon the Brigadiers or Officers who commanded the Brigades and the Colonels or Officers who commanded the Regiments during the above period, and require them to account for such deficiencies as appear against their Corps

respectively—There may have been Arms sent up to Albany for repair, if so, the Commissary’s Books will shew the number—You will be pleased to let me know, as soon as possible the Result of this enquiry—Be kind enough to enquire of General Poor to whom he delivered the Arms belonging to the discharged Men of his Brigade.
					Be pleased to make me weekly Feild Returns of your Strength and let me know by every opportunity the number of levies which join you and from what States. The first Feild Return to be made immediately after the receipt of this—It is essential at this time for me to have as frequent information as possible of your increase, as the motions of this Army will probably be regulated thereby. I am &.
				